DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/29/21 have been fully considered but they are not persuasive.
On pages 11-12 Applicant explains the status of the claims.
On pages 13-14 regarding drawing objections Applicant argues elements “61” is used exclusively to designate “wires”, and element “62” is used exclusively to designate the assist force application mechanism”. 
The Examiner respectfully disagrees and suggests Applicant review the Application again: 

    PNG
    media_image1.png
    100
    673
    media_image1.png
    Greyscale

On page 14 and further regarding drawing objections Applicant argues “many” of the claim terms not shown in the drawings have been deleted by amendments. Applicant argues “abutment surface” is shown in Figures 3a-3c and is defined by elements “23bf” and “23b” or “23cf” and “23c”.
The Examiner respectfully notes that amendments have not overcome the drawing objections of record. Further, element “23bf” does not appear to be drawn 
Further, the Examiner notes that most of the drawing objections made by the Examiner were not addressed or removed from the claim language. These are maintained.
On pages 15-17 regarding 112 rejections Applicant kindly explains the statute to the Examiner, and notes that the claims are clearly interpretable, and suggests that if the “clarity or precision of the language used” should be improved, the Examiner should “suggest” this improved language to the Applicant. Applicant concludes that when the specification is read, the person of ordinary skill in the art would understand the scope of the invention, and notes claim amendments have obviated all 112 rejections.
The Examiner respectfully disagrees, noting the specification is equally difficult to understand, and while some of the amendments make it more clear what the Applicant is claiming, there is still no actual indication as to what most of the elements in the claim are, since they have no description or plain meaning in the claims. For example, there is no discussion by Applicant or recitation in the specification as to what a “assist force application portion” is. Since most of Applicant’s invention is based on whatever these are, the interpretation of the claims is nearly impossible. 

The Examiner respectfully and strongly disagrees. Applicant hasn’t actually directed the Examiner towards any specific structures for any of the rejected elements which don’t have corresponding structure in the claims. Simply stating that the claims do not include the phrase “means for” does not prevent them from being interpreted under 112f, as Applicant knows full well. Further, there is no structure in the claims (or specification) for most of the elements Applicant has stated have structure.
On pages 18-19 Applicant argues amendments overcome the 102 rejections.
The Examiner respectfully notes that since it is so unclear what Applicant’s invention is, prior art is not applied. However, if clarification is provided, prior art might be applied.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "61" and "62" have both been used to designate “assist force application mechanism”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “61” has been used to designate both “assist force application mechanism” and “wires”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stop request recognition element”, “estimated assist force recognition element”, “estimated assist force recognition element”, “an abutment surface”, “first assist region”, “second assist region, “end surface” of both the first and second assist force application portions,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that while Fig 4 appears to show some modules with apparatus should be shown by the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 23cf, 23bf.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in 

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2 is objected to for claiming “switching from one to the other of the transmitting state and the non-transmitting state”. This phrase is unwieldy and unnecessarily complicated. Further, the claim is objected to for the improperly and newly placed commas in the last paragraph.
Claim 3 is objected to for the same reasons as claim 2 above.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: stop request recognition element.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 is rejected for having new matter, since there is no support for there being a non-transmitting state “in which the assist force application portion is moved to a position separated from the predetermined position”. 
Further, the claim is rejected for having new matter since there is no support for the sensor (which detects information regarding a state of the assist region of the user) as being the one which sends a signal to the requested assist force recognition element for calculating a requested assist force.
Claim 3 is rejected for having the same new matter as claim 2 above.
Claim 6 is rejected for having new matter, since there is no support for an “abutment surface is formed by cooperation between an end surface of the first assist force application portion and an end surface of the second assist force application portion”.
Claim 11 is rejected for having new matter for the same reason as claim 6, above.
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for claiming there is “an actuator” (singular) configured to generate “a driving force” (singular), and for then claiming there are a plurality of “assist force application portions configured to apply the driving force”. It is unclear how the singular driving force produced by one actuator is disseminated to these plurality of “assist force application portions”. It appears essential subject matter might be missing from the claims.

Further, the claim indicates that the driving force is applied “to act on an assist region in order to assist the user” but it is unclear what the user is being assisted in doing. It appears essential subject matter is missing from the claims.
Further, the claim is unclear for claiming the user has “an assist region” since this is also not a term known in the art. It is understood that the user might be a person, but an “assist region” is not a term known to be a part of a person. 
Further, the claim is unclear for claiming the plurality of assist force application portions are switchable from a transmitting state to a “non-transmitting state, in which the assist force application portion is moved to a position separated from the predetermined position”. First, it is unclear what “the predetermined position” is, since there isn’t any antecedent basis for this in the claims nor any context as to what it could apply to. Second, it is unclear what the force application portions have to do with being “moved to a position separate from the predetermined position”. It is unclear how these force application portions are being moved from one position to another position. It appears essential subject matter might be missing from the claims (e.g. what is moving them, where they are moving, whether they are translating, changing configurations rather than positions as is claimed, etc.). Further, it is unclear how the “position” and 
Further, the claim is unclear for claiming the estimated force recognition element calculates a force “before a switching by the control unit is executed”, when it is unclear what a “switching” is.  It is possible this has something to do with the force application portions referenced previously are being capable of being “switchable” but the claim doesn’t make this connection and it is unclear what it actually means.  
Further, the claim is rejected for claiming that the control unit comprises the “requested assist force recognition element” and the “estimated assist force recognition element” when claim 3 has indicated that the control unit is separate and distinct from these. It is unclear what is actually a part of the claimed “action assist apparatus” and what is a part of the control unit.
Claim 3 is rejected for having the same issues as claim 2 above. 
Further, the claim is indefinite for claiming the apparatus further comprises “an informing unit configured to inform the user” when there is no discussion of what an “informing unit” might be (see rejection under “Claim Interpretation” below), and what it is informing the user about.
Further, the claim is unclear for claiming there is a “switching stop switch” capable of generating a stop signal, since it appears essential subject matter is missing from the claims. How can a “switch” (button?) be generating signals?
The claim is further unclear for claiming the switching stop switch generates a stop signal to stop “the switching” when again, it is unclear what “the switching” is referring to (see rejection to claim 2 above).  
separate and distinct from the “requested assist force recognition element” and the “estimated assist force recognition element” (and the “stop request recognition element”, when claim 2 has indicated that these elements are actually a part of the control unit. It is unclear what is actually a part of the claimed “action assist apparatus” and what is a part of the control unit.
Claim 4 is indefinite for claiming the sensor is configured to detect at least one of five different things. However, the Examiner is unaware of any sensor which is capable of measuring all of these things as the claim’s scope encompasses.
 Further, the claim is unclear since the claim from which this depends has indicated the sensor has to detect the “state of the assist region”. It is unclear whether this same sensor must now measure the state of the assist region and something else, and what type of sensor is capable of doing this. 
Further, the claim is unclear for claiming the sensor must measure “a sum of time periods of the transmitting state of each of the assist force application portions”, since this appears to be an incomplete thought.
 Claim 9 is indefinite for the same reasons as claim 4, above.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assist mechanism configured to transmit the driving force”, “assist force application portions configured to apply the driving force…”  “requested assist force recognition element configured to calculate…” , “estimated assist force recognition element configured to calculate…”, in claims 2-3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “assist mechanism configured to transmit the driving force” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Claim limitation “assist force application portions configured to apply the driving force as an assist force to act on an assist region of a user in order to assist the user” also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification fails to describe what these might be at all. 
Additionally, claim limitation “requested assist force recognition element configured to calculate requested assist force” also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification fails to describe what this might be at all. 
Additionally, claim limitation “estimated assist force recognition element configured to calculate estimated assist force” also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
The specification fails to describe what this might be at all. 
Claim limitation “stop request recognition element configured to execute the switching” also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification fails to describe what these might be at all. 


Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “informing unit” in claim 3 (understood to be a speaker, display, or vibration), “first mounting device” and “second mounting device” in claim 7 (understood to be “frames”).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/04/21